Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated December 16, 1996 (People v Stephenson, 234 AD2d 486 [1996]), affirming a judgment of the Supreme Court, Kangs County, rendered April 3, 1995.
*303Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Prudenti, P.J., Ritter, Florio and Krausman, JJ., concur.